            Case 1:15-cv-01014-ER Document 186 Filed 11/14/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                              :
SAUL CHILL and SYLVIA CHILL, for              :
the use and benefit of the CALAMOS            :
GROWTH FUND,                                  :
                                              :      No. 15-cv-01014 (ER)
                Plaintiffs,                   :
                                              :      ECF CASE
       v.                                     :
                                              :
CALAMOS ADVISORS LLC,                         :
                                              :
                Defendant.                    :
                                              :


                                     [PROPOSED] ORDER

       And now, on this __ day of November, 2018, upon considering Defendant’s letter dated

November 14, 2018, requesting permission on behalf of the parties to file certain information in

the parties’ Stipulation of Fact under seal, and Plaintiffs having no objection to Defendant’s

request,

       IT IS HEREBY ORDERED that the parties may file via ECF a redacted version of the

Stipulation of Fact and file an unredacted version under seal.




                                                                     ______________________
                                                                      Edgardo Ramos, U.S.D.J.
